Citation Nr: 0832980	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-25 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the proceeding is of 
record.


FINDING OF FACT

The veteran has PTSD due to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Marci v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran seeks to establish entitlement to service 
connection for PTSD.  He contends that he has PTSD due to a 
stressor that occurred during his Vietnam service.  He 
testified and submitted written statements indicating that he 
witnessed the death of a friend in a fiery helicopter crash.  

The veteran's service personnel records and information 
obtained from internet sites reveal that he served 10 months 
in Vietnam as a wireman.  He was assigned to Company A 228th 
Aviation Battalion 1st Cavalry Division.  He alleges that a 
comrade, Larry Higgins, died when a helicopter they were 
testing crashed in September 1968.  He witnessed the crash, 
and the burned body of his friend.  He is haunted by the 
recurring, intrusive memories and nightmares of this 
incident.  At his hearing before the undersigned, the veteran 
testified that he lived in the same quarters with his 
comrade, one bunk away, for several months.  They had become 
good friends.  Independent information confirms that an 
individual with a very similar name Larry Higginson, of the 
veteran's same unit, died in a non-hostile helicopter crash 
on September 15, 1968, in Thua Thien.  In his original 
description of the incident which accompanied his 2006 
application, he reported the incident took place in Chu Lai, 
100 miles away from Thua Thien.  He later corrected himself 
and stated that it happened in Phu Bai (a city in Thua 
Thien).  He testified that he was essentially incorrect in 
his initial memory of the exact location.  

The Board resolves reasonable doubt in the veteran's favor 
and finds that the record corroborates the stressor alleged 
by the veteran.

The veteran has been afforded numerous clinical assessments 
of his claimed disorder.  In June 2006, he was examined by a 
VA clinical psychologist who has provided a statement in 
support of the veteran's claim.  The psychologist diagnosed 
PTSD due to participation in combat operations while serving 
in Vietnam.  The examiner concluded that the veteran's 
service in the military caused his PTSD.  The examiner 
provided his phone number if additional information was 
needed.  Treatment records confirm that, using the criteria 
of DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV), this doctor diagnosed the veteran with PTSD and 
opined that the specific stressors were 9/11, Iraq War, death 
of a friend from Vietnam, history of combat.  

Additional VA treatment records reflect a diagnosis of PTSD 
by a VA psychiatrist in July 2006.  This diagnosis notes as a 
stressor the helicopter incident.  Psychotherapy notes are 
replete with reference to treatment for PTSD due to Vietnam 
stressors.

In sum, the foregoing evidence adequately establishes that 
the veteran has PTSD due to a verified service stressor.  
Accordingly, the Board finds that service connection for PTSD 
is in order.


ORDER

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


